669 S.E.2d 207 (2008)
STUDSTILL
v.
ESTATE OF STUDSTILL.
No. A08A0924.
Court of Appeals of Georgia.
October 28, 2008.
Chester Lee Cannon Jr., for Appellant.
Ashley Wedrell McLaughlin, McRae, for Appellee.
BARNES, Chief Judge.
In this case, the following circumstances exist and are dispositive of the appeal:
(1) The evidence supports the judgment;
(2) No reversible error of law appears and an opinion would have no precedential value; and
(3) The judgment of the court below adequately explains the decision.
The judgment of the court below therefore is affirmed in accordance with Court of Appeals Rule 36.
Judgment affirmed.
JOHNSON, P.J., concurs.
PHIPPS, J., concurs in judgment only.